Citation Nr: 0023904	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial disability rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), currently rated 70 percent disabling.  

2.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected bilateral hearing loss.  

3.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected residuals of shell fragment wound 
on the left zygomatic area.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in August 1998.  


FINDINGS OF FACT

1.  All relevant medical evidence has been obtained, 
associated with the claims folder, and reviewed.  

2.  The symptoms and manifestations of the veteran's service-
connected PTSD include continued interpersonal problems, poor 
mood, sleep and energy level, increased appetite, decreased 
interest in many leisure activities, nightmares, intrusive 
memories triggered by seeing Asian people, increased 
industrial impairment, suicidal ideation, substance abuse, 
difficulty listening to the examiner, and a Global Assessment 
of Functioning (GAF) score of 35. 

3.  The symptoms and manifestations of the veteran's service-
connected bilateral hearing loss are Level II hearing 
impairment, bilaterally.  

4.  The symptoms and manifestations of the veteran's service-
connected residuals of shell fragment wound of the left 
zygomatic area include several small puncture scars under the 
left ear, external nasal deformity due at least in part to 
trauma, a palpable retained foreign body over the left 
zygomatic arch region, and a curved left parietotemporal 
surgical scar.  Other otolaryngology findings were 
unremarkable.  


CONCLUSIONS OF LAW

1.  A disability rating of more than 70 percent is not 
warranted for the veteran's service-connected PTSD now or at 
any time during the pendency of this claim.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (1999).  

2.  A compensable rating is not warranted for the veteran's 
service-connected bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85 (1997 and 
1999).

3.  A compensable rating is not warranted for the veteran's 
service-connected residuals of shell fragment wound of the 
left zygomatic area.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran served on active duty from December 1967 to 
December 1970.  Part of that time he was in the Republic of 
Vietnam.  In August 1997 he filed a claim seeking to 
establish service connection for PTSD, bilateral high 
frequency hearing loss and residuals of a shell fragment 
wound of the left zygomatic area.  He added that he was to 
begin treatment at a PTSD program soon, and that his shell 
fragment wound was always sore and that he cannot lay down on 
the left side because of the pain.  He added that shrapnel is 
still at the wound site.  The RO sent him correspondence 
asking for additional treatment information.  

In May 1998 the veteran was afforded a VA Compensation and 
Pension examination.  During the psychiatric portion of the 
examination the veteran identified traumatic events as being 
at an outpost that was constantly under fire.  As a result, 
he saw other people in his outfit being killed, including a 
friend.  He was also bothered by seeing children killed.  He 
complained of nightmares reexperiencing those events 
approximately four times per week; intrusive memories, and 
avoided discussing the traumatic experiences.  He reported 
that loud noises triggered memories, he startled easily, was 
hypervigilent in new situations, found it difficult to relax, 
and was irritable and had trouble controlling his anger.  He 
stated he had trouble with restricted emotions, and did not 
feel close to people.  He had poor sleep, experienced panic 
attacks, and was depressed much of the time.  He reported 
having had suicidal ideation, but would not act on it as he 
feared how it would affect his children.  He reported having 
had homicidal ideation towards people at work, but had been 
receiving psychiatric treatment at the VA and the homicidal 
ideation was under control.  He stated he consumes 
approximately five to six cups of caffeine daily, used 
marijuana in the past, and had a history of problems with 
alcohol.  He started drinking in the service and was an 
alcoholic by the time he was discharged.  He stopped drinking 
in 1978 but had a relapse in 1994.  He last drank in October 
1997, in an incident that led to a charge of driving while 
under the influence of intoxicants (DUI).  

Regarding other health problems, the veteran reported 
tinnitus, history of duodenal ulcer, very dark bowel 
movements and impaired hearing that required the use of 
hearing aids.  The veteran reported he was married after 
completing basic training, that his first wife divorced him 
seven years later due to his alcohol abuse.  He remarried in 
1979 and was divorced in 1991, and is currently in a 
relationship with a girlfriend.  He and his girlfriend have 
undergone couples therapy to address their conflicts.  At the 
time of the examination the veteran was employed by Pima 
County as a heavy equipment operator for their road 
maintenance crew, although his job was at risk because of the 
DUI.  He characterized himself as a hard worker, but has 
problems interacting with coworkers and supervisors.  With 
the assistance of medication he has been able to control his 
temper.  The veteran reported minimal social interactions 
outside of those with his girlfriend, and stated he no longer 
hunts with or takes target practice with his children.  
Although he had taken alcohol education classes at VA, the 
veteran was not involved with Alcoholics Anonymous.  His main 
source of stress included the threat of losing his job, 
financial stress, the loss of his drivers license incident to 
his DUI and conflict with his girlfriend.  Upon examination, 
he was well-groomed, neatly dressed and appeared his stated 
age.  He was cooperative, his behavior was appropriate, his 
mood was depressed, affect was restricted, he cried at one 
point during the interview, spoke without difficulty, 
exhibited no looseness of association or flight of ideas, and 
no delusional themes were noted.  Although he had a history 
of suicidal and homicidal ideation, he denied an intent to 
act on it.  The examiner's assessments were as follows: Axis 
I PTSD; alcohol dependence, currently in remission.  Axis II 
no indication of a personality disorder.  Axis III tinnitus, 
impaired hearing, history of duodenal ulcer with possible 
current relapse of it.  Axis IV current sources of stress 
were conflicts with girlfriend, risk of losing his job, loss 
of his drivers license and financial difficulties.  The 
examiner's discussion included notation of PTSD, with periods 
of alcohol and marijuana abuse.  PTSD symptoms include 
problems being around loud noises, as well as problems with 
concentration and irritability; all three of which can 
interfere with the veteran's effectiveness in the workplace.  
She concluded that it appeared that the veteran's current 
problems related to work arise out of his DUI.  

During the general medical portion of the examination, the 
veteran's history of inservice exposure to "a great deal of 
concussive exposure" was noted.  At that time, it was 
pointed out that in January 1969, the veteran sustained a 
shell fragment wound in the left zygomatic region.  He still 
had a retained body at the wound site.  The examiner noted 
the service medical records regarding hearing loss reflect 
normal thresholds except a 45 decibel loss at 4,000 Hertz in 
the left ear.  

Upon examination in May 1998 tympanic membranes and canals 
were normal.  Soft whisper was not heard well in either ear.  
The Weber was midline with a positive Rinne.  Several small 
puncture scars were noted under the left ear, and there was a 
curved left parietotemporal surgical scar.  A hard foreign 
body was palpable over the left zygomatic arch.  Other 
otolaryngic finders were unremarkable.  On the authorized 
audiological evaluation in May 1998, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
25
70
80
LEFT
5
5
20
75
80

The average puretone threshold for the right ear was 
calculated as 44, and for the left 42.  However, there was an 
error in the way the left ear figures were reported (that is, 
the 2000 Hertz reading was transcribed as 10 when in fact the 
reading reported on the audiological evaluation was 10).  As 
a result of the error, the left average was reported to be 42 
when in fact it should have been 45.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 percent in the left ear.  The audiometry 
dated in May 1998 was interpreted to show bilateral hearing 
loss of sensorineural type, most significant in the higher 
frequencies, with air conduction thresholds in the right ear 
ranging from 0 to 80 decibels and in the left from 5 to 90 
decibels.  Speech discrimination was low-normal to slightly 
below normal in both ears.  The examiner opined that those 
findings were reasonably consonant with an audiogram done in 
1997, which suggests that there had been significant high 
frequency hearing loss since the earlier test, most notable 
in the left ear.  The examiner's impressions were bilateral 
mainly high frequency sensorineural hearing loss, with 
constant bilateral tinnitus, due at least in part to noise 
exposure and acoustic trauma; deviation of nasal septum; 
external nasal deformity due at least in part to trauma; 
foreign body of left zygomatic arch region (by history, 
shrapnel), apparently a residual of a wound incurred in 
January 1969.  He concluded that the veteran was a marginal 
candidate for hearing amplification, and that hearing 
conservation measures and periodic testing were indicated.  
He added that the veteran was also a candidate for the semi-
elective removal of the foreign body in his left zygomatic 
area and for a nasal septoplasty.  

In June 1998, the RO requested and received VA treatment 
records regarding psychological treatment administered in 
1997 and 1998.  At that time the veteran was alert, oriented, 
without suicidal or homicidal ideation, delusions or 
hallucinations.  He discussed getting very angry very 
quickly, and his continuing problems with an interpersonal 
relationship for which he and his significant other received 
couples therapy, and stress at work arising out of having 
received the DUI, as well as problems associated with his 
son. 

In August 1998 the RO granted service connection for PTSD and 
rated it 30 percent disabling effective from the date of 
claim.  In addition, increased ratings were denied for 
residuals of a shell fragment wound of the left zygomatic 
area and for bilateral high frequency hearing loss, both of 
which had been assigned noncompensable disability ratings 
since May 1976.  The veteran expressed disagreement with 
those ratings, and was furnished a Statement of the Case.  
Additional VA treatment records were obtained reflecting 
continued treatment in 1998 for the veteran's PTSD, and 
showed he received hearing aids.  

In February 1999 the veteran was again afforded a VA 
Compensation and Pension examination.  He reported continued 
problems with his significant other.  His mood, sleep and 
energy level were described as very poor.  His appetite 
increased, his sex drive remained the same.  He reported 
decreased interest in many of his leisure activities.  He 
reported nightmares two or three times per week, as well as 
intrusive memories triggered by seeing Asian people.  He 
reported increased problems with coworkers because of his 
PTSD symptoms, and that he has increased problems focusing on 
work-related tasks because of anxiety, that he does not 
listen well, and his boss will reprimand him for not having 
done a task assigned to him when the veteran does not recall 
having that task assigned to him.  He acknowledged suicidal 
ideation, but that he would not act on any such thoughts 
without first seeing a therapist, and would hand his gun over 
to his father.  He reported that he had started taking his 
Wellbutrin as prescribed, but not the hydroxyzine.  With 
regard to substance abuse, the veteran reported a history of 
very significant alcohol abuse, and that although he 
abstained for a number of months in the past, he had been 
drunk on three occasions in the past six months.  He stated 
his drunkenness increased problems in his relationship with 
his significant other.  The veteran reported worrying about a 
groin mass.  

Upon examination the veteran was neatly dressed and 
cooperative, obviously very tense and was focused on various 
concerns, asserting he is not going to get better.  He had 
difficulty listening to the examiner.  He was coherent, with 
no looseness of association, flight of ideas or paranoid 
ideation.  Content of verbalizations was fairly consistent 
with the questions asked, but he did have to be redirected 
frequently because of his other concerns.  The examiner's 
assessments were Axis I major depression, and PTSD;  Axis II 
no indication of a personality disorder; Axis III tinnitus, 
impaired hearing, history of duodenal ulcer, injury to 
shoulder, groin mass; Axis IV current sources of stress 
include difficulties at work, conflicts with his girlfriend 
and difficulties associated with DUI.  Axis V assessment 
included a Global Assessment of Functioning (GAF) score of 
35, as the veteran had major impairment in several areas, is 
having significant difficulty in the relationship with his 
girlfriend, recurrent suicidal ideation, and is not 
functioning well in the work environment.  The highest GAF in 
the last year was 50.  The examiner discussed the veteran's 
condition, pointing out the veteran was clearly anxious, 
concerned about his health, his job, his relationship.  The 
examiner stated that "indeed [the veteran's] psychiatric 
symptoms have an adverse impact on his ability to work.  He 
is so preoccupied with his worries he does not listen well 
and hence does not understand what is expected of him in the 
work place."  In addition to that anxiety, the veteran also 
suffered from a low energy level that caused him to work at 
less than maximal speed, he was irritable and did not deal 
with interpersonal conflict effectively.  His PTSD becomes 
significant when he has to deal with individuals of Asian 
ethnicity, when his intrusive memories are triggered and he 
acts very inappropriately.  Intrusive memories of Vietnam 
experiences can also interfere with his ability to focus on 
work-related tasks.  The examiner noted the veteran had been 
drinking more in response to exacerbated PTSD symptoms.  

The veteran filed a substantive appeal in March 1999.  In May 
1999 the RO issued a rating decision in which the initial 
rating for the veteran's service-connected PTSD was increased 
to 70 percent, effective from the date of claim.  He was then 
provided with a Supplemental Statement of the Case explaining 
the bases for the RO's determination that a 70 percent 
rating, but no higher, was warranted for PTSD, and for the 
RO's determination that noncompensable ratings were still 
appropriate for the veteran's hearing loss and residuals of 
shell fragment wound on the zygomatic area.  


Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (1999).

Post-traumatic stress disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  The Rating 
Schedule provides the following general rating formula for 
mental disorders:  
        Total occupational and social impairment, due to             
100
         such symptoms as: gross impairment in thought
         processes or communication; persistent delusions
         or hallucinations; grossly inappropriate behavior;
         persistent danger of hurting self or others;
         intermittent inability to perform activities of
         daily living (including maintenance of minimal
         personal hygiene); disorientation to time or
         place; memory loss for names of close relatives,
         own occupation, or own name.......................
        Occupational and social impairment, with                      
70
         deficiencies in most areas, such as work, school,
         family relations, judgment, thinking, or mood, due
         to such symptoms as: suicidal ideation;
         obsessional rituals which interfere with routine
         activities; speech intermittently illogical,
         obscure, or irrelevant; near-continuous panic or
         depression affecting the ability to function
         independently, appropriately and effectively;
         impaired impulse control (such as unprovoked
         irritability with periods of violence); spatial
         disorientation; neglect of personal appearance and
         hygiene; difficulty in adapting to stressful
         circumstances (including work or a worklike
         setting); inability to establish and maintain
         effective relationships...........................
        Occupational and social impairment with reduced               
50
         reliability and productivity due to such symptoms
         as: flattened affect; circumstantial,
         circumlocutory, or stereotyped speech; panic
         attacks more than once a week; difficulty in
         understanding complex commands; impairment of
         short- and long-term memory (e.g., retention of
         only highly learned material, forgetting to
         complete tasks); impaired judgment; impaired
         abstract thinking; disturbances of motivation and
         mood; difficulty in establishing and maintaining
         effective work and social relationships...........
        Occupational and social impairment with occasional            
30
         decrease in work efficiency and intermittent
         periods of inability to perform occupational tasks
         (although generally functioning satisfactorily,
         with routine behavior, self-care, and conversation
         normal), due to such symptoms as: depressed mood,
         anxiety, suspiciousness, panic attacks (weekly or
         less often), chronic sleep impairment, mild memory
         loss (such as forgetting names, directions, recent
         events)...........................................
        Occupational and social impairment due to mild or             
10
         transient symptoms which decrease work efficiency
         and ability to perform occupational tasks only
         during periods of significant stress, or; symptoms
         controlled by continuous medication...............
        A mental condition has been formally diagnosed, but            
0
         symptoms are not severe enough either to interfere
         with occupational and social functioning or to
         require continuous medication.....................

The nomenclature employed in the Rating Schedule is based 
upon the Diagnostic and Statistical Manual, Fourth Edition, 
of the American Psychiatric Association (DSM-IV), wherein a 
multiaxial assessment system reports the clinician's judgment 
of the veteran's overall level of functioning on Axis V, the 
GAF.  38 C.F.R. § 4.130 (1999).  

The Board notes that the analysis of a claim for a higher 
initial rating of the veteran's service-connected PTSD 
requires consideration of the possibility of staged ratings, 
wherein VA assesses whether the level of impairment has 
changed during the pendency of a claim, and then determines 
the appropriate rating at those various stages.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The VA regulations addressing hearing loss require that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  Table VI, ``Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination,'' is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  
Table VIa, ``Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average,'' is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of Sec. 
4.86.  ``Puretone threshold average,'' as used in Tables VI 
and VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.  Table VII, ``Percentage Evaluations for Hearing 
Impairment,'' is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter.  When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85 (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (1999).  

Superficial scars that are poorly nourished with repeated 
ulceration are rated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).   

Superficial scars that are tender and painful on objective 
demonstration are rated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  

Disfiguring scars of the head, face or neck, when there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement are 
rate 50 percent disabling.  A 30 percent rating is warranted 
when the scars are severe, especially if producing a marked 
and unsightly deformity of eyelids, lips or auricles.  A 10 
percent rating is warranted when the scars are moderate; 
disfiguring.  A noncompensable rating is warranted when the 
scars are slight.  Higher ratings are warranted when there is 
marked discoloration, color contrast or the like in addition 
to tissue loss and cicatrization.  38 C.F.R. § 4.118, 
Diagnostic Code  7800 (1999).  

Scars, other, are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  


Analysis

The Board is satisfied that all available, relevant evidence 
has been obtained and associated with the claims folder.  
That evidence has been reviewed and is the basis for this 
decision.  

Following careful consideration of the evidence, the Board 
concludes there is no credible evidence that the 
manifestations of the veteran's service-connected PTSD, 
hearing loss or shell fragment wound result in marked 
functional impairment or adversely affect the veteran's 
industrial capabilities in a way or to a degree other than 
that addressed by VA's Rating Schedule.  In that regard, the 
Board points out that disability evaluations are based on 
average impairment of earning capacity.  An extraschedular 
evaluation is available by regulation if the manifestations 
of the PTSD, hearing loss or residuals of shell fragment 
wound on the left zygomatic area present such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  An exceptional case includes such 
factors as "marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular rating standards."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm. . . The sole fact a claimant is unemployed 
or has difficulty obtaining employment is not enough."  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence in 
this case does not reveal frequent hospitalizations for 
treatment of the PTSD, hearing loss or residuals of shell 
fragment wound on the left zygomatic area, nor marked 
functional impairment from an industrial standpoint beyond 
that addressed by the Rating Schedule.  Accordingly, no 
additional action is required under 38 C.F.R. § 3.321(b)(1).

Increased initial rating for the veteran's service-connected 
PTSD, 
currently rated 70 percent disabling
In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, 
on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  Therefore, even though 
the 70 percent rating assigned to the veteran's service-
connected PTSD might be considered a substantial grant of 
benefits, it is not the highest rating available for that 
disability and, in the absence of the withdrawal of that 
claim by the veteran, appellate consideration of that claim 
continues.

For a higher disability rating to be warranted under VA's 
Rating Schedule, the veteran must be found to suffer total 
occupational and social impairment as the result of his PTSD.  
The symptoms set out in his VA Compensation and Pension 
examinations and in his treatment records do not show gross 
impairment in thought processes or communication, although 
there is evidence of some impairment in communication in that 
he does not hear instructions because he is so preoccupied 
with his PTSD.  The record shows no persistent delusions or 
hallucinations.  The veteran described having exhibited what 
was described as grossly inappropriate behavior toward 
coworkers of Asian descent.  As to whether the veteran 
presented a persistent danger of hurting himself or others, 
his suicidal and homicidal thoughts have been noted but the 
examiners indicated that the veteran had not acted upon those 
thoughts and promised to talk to a therapist prior to taking 
any such action, and so it does not appear the veteran 
presents a persistent danger of acting upon his recurring 
thoughts of hurting himself or others.  The record does not 
suggest that the veteran has ever been unable to perform 
activities of daily living, nor has he ever been found to be 
disoriented, suffering from memory loss for names of close 
relatives, his own occupation, or his own name.  The veteran 
reported he has problems following instructions at work, and 
the examiner noted problems answering questions, but those 
problems were attributed by the examiner to the veteran's 
preoccupation with his symptoms to the extent he did not hear 
the directions or questions, not to memory loss.  

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The basis for a decision to rate a 
disability under one particular code and not others must be 
articulated, and this rule applies also to ratings assigned 
by analogy.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
see also 38 C.F.R. § 4.20 (1999).  With regard to mental 
disorders, however, the same criteria are used to rate all 
disorders except eating disorders.  As there is no indication 
the veteran's disability would be more accurately rated under 
the criteria for rating eating disorders, there is no other 
potentially assignable rating criteria for consideration.

As set out in detail above, the rating criteria for a 
disability rating higher than 70 percent under Diagnostic 
Code 9411 present a disability picture more severe than that 
experienced by the veteran as the result of his service-
connected PTSD.  If the positive and negative evidence was in 
approximate equipoise, the law requires that the benefit 
sought be granted, as the claimant is entitled to the benefit 
of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1999).  In this case, however, the positive and negative 
evidence is not in equipoise.  Accordingly, the benefit of 
the doubt does not apply.  Based on the foregoing, the Board 
concludes that the evidence supports a disability rating of 
70 percent, and no more, for the veteran's service-connected 
PTSD.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

The Board also notes that the record does not suggest that at 
any other time from August 1997 to the present the veteran's 
PTSD has been more disabling than the level of disability 
represented by the 70 percent rating now in effect.  
Accordingly, a staged rating is not warranted under the facts 
of this case.  Fenderson, supra.   

Increased (compensable) rating for hearing loss
The veteran argues he suffers hearing loss to the extent that 
a higher disability rating is warranted.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 620 (1992).  The veteran's 
assertions concerning the severity of his service-connected 
defective hearing (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an initial compensable evaluation for that disability is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
revised rating schedule establishes 11 auditory acuity levels 
ranging from Level I for essentially normal acuity through 
Level XI for profound deafness.  In support of his claim the 
veteran offers no medical evidence other than the VA 
treatment and Compensation and Pension examinations.  

In this case, the September 1997 audiogram did not include a 
VA Form 10-2464, Summary Report of Examination for Organic 
Hearing Loss.  However, the Board calculated the puretone 
threshold average using the formula set out in 38 C.F.R. 
§ 4.85(d) and found that the puretone threshold average was 
45 bilaterally.  As the veteran had 100 percent right ear 
recognition, and 90 percent left ear recognition, applying 
that information to Table VI in the regulation revealed a 
Level I impairment bilaterally as of 1997.  38 C.F.R. 
§ 4.85(b).  As of the May 1998 VA Compensation and Pension 
examination, the right ear presented a Level II impairment, 
and the left ear also presented a Level II impairment.  

To ascertain the percent evaluation for hearing impairment 
under Diagnostic Code 6100, Table VII is used.  Applying the 
information regarding Levels of impairment as of 1997 to the 
Table shows the appropriate percent evaluation was 0.  
Applying the information regarding Levels of impairment 
obtained from the May 1998 examination also reveals the 
appropriate rating, based on the evidence, is 0.  38 C.F.R. 
§ 4.85 (1997) and (1999).  

The Board notes that during the pendency of this claim, there 
was a regulatory change.  See 65 Fed. Reg. 25,209 (1999).  
However, under either version of the regulation the correct 
disability rating is 0 percent.  

Based on the foregoing, the Board finds that a compensable 
rating is not warranted under the facts of this case at any 
time during the pendency of this claim for an increased 
rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 
(1999).  Accordingly, the claim is denied.  As the positive 
and negative evidence is not in approximate equipoise, the 
claimant is not entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999). 

Increased (compensable) rating for residuals of shell 
fragment wound 
on the left zygomatic area 
The veteran asserts the disability caused by the retained 
foreign bodies in his left zygomatic area and the other scars 
caused by the shell fragment wound he sustained in service 
causes pain, and the pain prevents him for laying down on his 
left side.  There is no mention of such pain in the treatment 
records associated with the claims folder, nor is there other 
objective evidence of that pain.  There is no evidence the 
scars are poorly nourished with repeated ulceration, nor is 
there evidence to suggest they somehow impair a function of 
part of the face.  Similarly, there is no evidence, nor does 
the veteran argue, that they are disfiguring to the extent 
that the disability would be fairly characterized as 
moderate.  Likewise, there is no evidence of severe 
disability, nor is there any indication that a marked or 
unsightly deformity of the eyelids, lips or auricles is 
present.  Further, there is no evidence or argument that the 
residuals of the shell fragment wound result in complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  The Board has 
considered whether a compensable rating may be awarded under 
a different Diagnostic Code.  Schafrath.  However, under none 
of the other potentially applicable Diagnostic Codes is a 
compensable rating warranted.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805.  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted; however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107 (West 1991).  

Based on the foregoing, the Board concludes a compensable 
disability rating is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.118 (1999).  


ORDER

A disability rating of more than 70 percent for PTSD is not 
warranted, and the appeal is denied.  

A compensable rating is not warranted for the veteran's 
service-connected bilateral hearing loss, and the appeal is 
denied.  

A compensable rating is not warranted for the veteran's 
service-connected residuals of shell fragment wound on the 
left zygomatic area, and the appeal is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

